EX 99.28(h)(94) Amendment to Amended and Restated Administration Agreement between JNL Series Trust and Jackson National Asset Management, LLC This Amendment is made by and between Jackson National Asset Management, LLC, a Michigan limited liability company (“Administrator”), and JNL Series Trust, a Massachusetts business trust (“Trust”). Whereas, the Administrator and the Trust entered into an Amended and Restated Administration Agreement effective February 28, 2012 (“Agreement”), whereby the Administrator agreed to provide certain administrative services to several separate series of shares (each a “Fund”) of the Trust. Whereas, the parties have agreed to amend Schedule A and Schedule B of the Agreement to add the following new funds (“New Funds”), to add each new fund’s respective fee schedule, and to amend the following fund names (“Fund Name Changes”): New Funds (effective April 30, 2012): 1) JNL/American Funds Balanced Allocation Fund; 2) JNL/American Funds Growth Allocation Fund; 3) JNL/Mellon Capital Management Dow Jones U.S. Contrarian Opportunities Index Fund; 4) JNL/Morgan Stanley Mid Cap Growth Fund; and 5) JNL/Neuberger Berman Strategic Income Fund. Fund Name Changes (effective April 30, 2012): 1) JNL/Capital Guardian U.S. Growth Equity Fund to: JNL/UBS Large Cap Select Growth Fund; and 2) JNL/Eagle Core Equity Fund to: JNL/DFA U.S. Core Equity Fund. Now Therefore, the parties hereby agree to amend the Agreement as follows: 1. Schedule A to the Agreement is hereby deleted and replaced in its entirety with Schedule A dated April 30, 2012, attached hereto. 2. Schedule B to the Agreement is hereby deleted and replaced in its entirety with Schedule B dated April 30, 2012, attached hereto. 3. This Amendment may be executed in two or more counterparts, which together shall constitute one document. In Witness Whereof, the Administrator and the Trust have caused this Amendment to be executed as of March 15, 2012, dated as of April 30, 2012. JNL Series Trust Jackson National Asset Management, LLC By: /s/ Kelly L. Crosser By: /s/ Mark D. Nerud Name: Kelly L. Crosser Name: Mark D. Nerud Title: Assistant Secretary Title: President and CEO Schedule A Dated April 30, 2012 Funds JNL/American Funds Balanced Allocation Fund JNL/American Funds Blue Chip Income and Growth Fund JNL/American Funds Global Bond Fund JNL/American Funds Global Small Capitalization Fund JNL/American Funds Growth Allocation Fund JNL/American Funds Growth-Income Fund JNL/American Funds International Fund JNL/American Funds New World Fund JNL/AQR Managed Futures Strategy Fund JNL/BlackRock Commodity Securities Fund JNL/BlackRock Global Allocation Fund JNL/Brookfield Global Infrastructure Fund JNL/Capital Guardian Global Diversified Research Fund JNL/Capital Guardian Global Balanced Fund JNL/DFA U.S. Core Equity Fund JNL/Eagle SmallCap Equity Fund JNL/Eastspring Investments Asia ex-Japan Fund JNL/Eastspring Investments China-India Fund JNL/Franklin Templeton Founding Strategy Fund JNL/Franklin Templeton Global Growth Fund JNL/Franklin Templeton Global Multisector Bond Fund JNL/Franklin Templeton Income Fund JNL/Franklin Templeton International Small Cap Growth Fund JNL/Franklin Templeton Mutual Shares Fund JNL/Franklin Templeton Small Cap Value Fund JNL/Goldman Sachs Core Plus Bond Fund A-1 Funds JNL/Goldman Sachs Emerging Markets Debt Fund JNL/Goldman Sachs Mid Cap Value Fund JNL/Goldman Sachs U.S. Equity Flex Fund JNL Institutional Alt 20 Fund JNL Institutional Alt 35 Fund JNL Institutional Alt 50 Fund JNL Institutional Alt 65 Fund JNL/Invesco International Growth Fund JNL/Invesco Large Cap Growth Fund JNL/Invesco Global Real Estate Fund JNL/Invesco Small Cap Growth Fund JNL/Ivy Asset Strategy Fund JNL/JPMorgan International Value Fund JNL/JPMorgan MidCap Growth Fund JNL/JPMorgan U.S. Government & Quality Bond Fund JNL/Lazard Emerging Markets Fund JNL/Lazard Mid Cap Equity Fund JNL/M&G Global Basics Fund JNL/M&G Global Leaders Fund JNL/Mellon Capital Management Bond Index Fund JNL/Mellon Capital Management Dow Jones U.S. Contrarian Opportunities Index Fund JNL/Mellon Capital Management Emerging Markets Index Fund JNL/Mellon Capital Management European 30 Fund JNL/Mellon Capital Management Global Alpha Fund JNL/Mellon Capital Management Index 5 Fund JNL/Mellon Capital Management International Index Fund JNL/Mellon Capital Management Pacific Rim 30 Fund A-2 Funds JNL/Mellon Capital Management Small Cap Index Fund JNL/Mellon Capital Management 10 x 10 Fund JNL/Mellon Capital Management S&P 500 Index Fund JNL/Mellon Capital Management S&P 400 MidCap Index Fund JNL/Morgan Stanley Mid Cap Growth Fund JNL/Neuberger Berman Strategic Income Fund JNL/Oppenheimer Global Growth Fund JNL/PPM America Floating Rate Income Fund JNL/PIMCO Real Return Fund JNL/PIMCO Total Return Bond Fund JNL/PPM America High Yield Bond Fund JNL/PPM America Mid Cap Value Fund JNL/PPM America Small Cap Value Fund JNL/PPM America Value Equity Fund JNL/Red Rocks Listed Private Equity Fund JNL/T. Rowe Price Established Growth Fund JNL/T. Rowe Price Mid-Cap Growth Fund JNL/T. Rowe Price Short-Term Bond Fund JNL/T. Rowe Price Value Fund JNL/WMC Balanced Fund JNL/WMC Money Market Fund JNL/WMC Value Fund JNL/S&P Managed Growth Fund JNL/S&P Managed Conservative Fund JNL/S&P Managed Moderate Growth Fund JNL/S&P Managed Moderate Fund JNL/S&P Managed Aggressive Growth Fund JNL/S&P Competitive Advantage Fund A-3 Funds JNL/S&P Dividend Income & Growth Fund JNL/S&P Intrinsic Value Fund JNL/S&P Total Yield Fund JNL/S&P 4 Fund JNL/UBS Large Cap Select Growth Fund JNL Disciplined Moderate Fund JNL Disciplined Moderate Growth Fund JNL Disciplined Growth Fund A-4 Schedule B Dated April 30, 2012 Class A & B Shares Funds Assets Fee JNL/American Funds Balanced Allocation Fund All Assets .15% JNL/American Funds Blue Chip Income and Growth Fund All Assets .15% JNL/American Funds Global Bond Fund All Assets .15% JNL/American Funds Global Small Capitalization Fund All Assets .15% JNL/American Funds Growth Allocation Fund All Assets .15% JNL/American Funds Growth-Income Fund All Assets .15% JNL/American Funds International Fund All Assets .15% JNL/American Funds New World Fund All Assets .15% JNL/AQR Managed Futures Strategy Fund All Assets .20% JNL/BlackRock Commodity Securities Fund All Assets .15% JNL/BlackRock Global Allocation Fund All Assets .15% JNL/Brookfield Global Infrastructure Fund All Assets .15% JNL/Capital Guardian Global Diversified Research Fund All Assets .15% JNL/Capital Guardian Global Balanced Fund All Assets .15% JNL/DFA U.S. Core Equity Fund All Assets .10% JNL/Eagle SmallCap Equity Fund All Assets .10% JNL/Eastspring Investments Asia ex-Japan Fund All Assets .15% JNL/Eastspring Investments China-India Fund All Assets .20% JNL/Franklin Templeton Founding Strategy Fund All Assets .05% JNL/Franklin Templeton Global Growth Fund All Assets .15% JNL/Franklin Templeton Global Multisector Bond Fund All Assets .15% JNL/Franklin Templeton International Small Cap Growth Fund All Assets .15% JNL/Franklin Templeton Income Fund All Assets .10% JNL/Franklin Templeton Mutual Shares Fund All Assets .10% JNL/Franklin Templeton Small Cap Value Fund All Assets .10% B-1 Funds Assets Fee JNL/Goldman Sachs Core Plus Bond Fund All Assets .10% JNL/Goldman Sachs Emerging Markets Debt Fund All Assets .15% JNL/Goldman Sachs Mid Cap Value Fund All Assets .10% JNL/Goldman Sachs U.S. Equity Flex Fund All Assets .15% JNL Institutional Alt 20 Fund All Assets .05% JNL Institutional Alt 35 Fund All Assets .05% JNL Institutional Alt 50 Fund All Assets .05% JNL Institutional Alt 65 Fund All Assets .05% JNL/Invesco International Growth Fund All Assets .15% JNL/Invesco Large Cap Growth Fund All Assets .10% JNL/Invesco Global Real Estate Fund All Assets .15% JNL/Invesco Small Cap Growth Fund All Assets .10% JNL/Ivy Asset Strategy Fund All Assets .15% JNL/JPMorgan International Value Fund All Assets .15% JNL/JPMorgan U.S. Government & Quality Bond Fund All Assets .10% JNL/JPMorgan MidCap Growth Fund All Assets .10% JNL/Lazard Emerging Markets Fund All Assets .15% JNL/Lazard Mid Cap Equity Fund All Assets .10% JNL/M&G Global Basics Fund All Assets .15% JNL/M&G Global Leaders Fund All Assets .15% JNL/Mellon Capital Management Bond Index Fund All Assets .10% JNL/Mellon Capital Management Dow Jones U.S. Contrarian Opportunities Index Fund All Assets .15% JNL/Mellon Capital Management Emerging Markets Index Fund All Assets .15% JNL/Mellon Capital Management European 30 Fund All Assets .20% JNL/Mellon Capital Management Global Alpha Fund All Assets .15% JNL/Mellon Capital Management Index 5 Fund All Assets .05% JNL/Mellon Capital Management International Index Fund All Assets .15% B-2 Funds Assets Fee JNL/Mellon Capital Management Pacific Rim 30 Fund All Assets .20% JNL/Mellon Capital Management Small Cap Index Fund All Assets .10% JNL/Mellon Capital Management 10 x 10 Fund All Assets .05% JNL/Mellon Capital Management S&P 500 Index Fund All Assets .10% JNL/Mellon Capital Management S&P 400 MidCap Index Fund All Assets .10% JNL/Morgan Stanley Mid Cap Growth Fund All Assets .15% JNL/Neuberger Berman Strategic Income Fund All Assets .15% JNL/Oppenheimer Global Growth Fund All Assets .15% JNL/PIMCO Real Return Fund All Assets .10% JNL/PIMCO Total Return Bond Fund All Assets .10% JNL/PPM America Floating Rate Income Fund All Assets .15% JNL/PPM America High Yield Bond Fund All Assets .10% JNL/PPM America Mid Cap Value Fund All Assets .10% JNL/PPM America Small Cap Value Fund All Assets .10% JNL/PPM America Value Equity Fund All Assets .10% JNL/Red Rocks Listed Private Equity Fund All Assets .15% JNL/T. Rowe Price Established Growth Fund All Assets .10% JNL/T. Rowe Price Mid-Cap Growth Fund All Assets .10% JNL/T. Rowe Price Short-Term Bond Fund All Assets .10% JNL/T. Rowe Price Value Fund All Assets .10% JNL/WMC Balanced Fund All Assets .10% JNL/WMC Money Market Fund All Assets .10% JNL/WMC Value Fund All Assets .10% JNL/S&P Managed Growth Fund All Assets .05% JNL/S&P Managed Conservative Fund All Assets .05% JNL/S&P Managed Moderate Growth Fund All Assets .05% JNL/S&P Managed Moderate Fund All Assets .05% JNL/S&P Managed Aggressive Growth Fund All Assets .05% B-3 Funds Assets Fee JNL/S&P Competitive Advantage Fund All Assets .10% JNL/S&P Dividend Income & Growth Fund All Assets .10% JNL/S&P Intrinsic Value Fund All Assets .10% JNL/S&P Total Yield Fund All Assets .10% JNL/S&P S&P 4 Fund All Assets .05% JNL/UBS Large Cap Select Growth Fund All Assets .10% JNL Disciplined Moderate Fund All Assets .05% JNL Disciplined Moderate Growth Fund All Assets .05% JNL Disciplined Growth Fund All Assets .05% B-4
